
	

113 HR 1377 IH: Mescalero Apache Tribe Leasing Authorization Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1377
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Pearce (for
			 himself, Ms. Michelle Lujan Grisham of New
			 Mexico, and Mr. Ben Ray Luján of New
			 Mexico) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Mescalero Apache Tribe to lease
		  adjudicated water rights.
	
	
		1.Short titleThis Act may be cited as the
			 Mescalero Apache Tribe Leasing
			 Authorization Act.
		2.DefinitionsIn this Act:
			(1)Adjudicated
			 water rightsThe term adjudicated water rights means
			 water rights that were adjudicated to the Tribe in State v. Lewis, 116 N.M.
			 194, 861 P. 2d 235 (1993).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of New Mexico.
			(4)TribeThe
			 term Tribe means the Mescalero Apache Tribe.
			3.Authorization to
			 lease adjudicated water rights
			(a)In
			 generalNotwithstanding any other provision of law, subject to
			 subsections (b) and (c), the Tribe may lease, enter into a contract with
			 respect to, or otherwise transfer to another party, for another purpose, or to
			 another place of use in the State, all or any portion of the adjudicated water
			 rights.
			(b)State
			 lawIn carrying out any action under subsection (a), the Tribe
			 shall comply with all laws (including regulations) of the State with respect to
			 the leasing or transfer of water rights.
			(c)Alienation;
			 maximum term
				(1)AlienationThe
			 Tribe shall not permanently alienate any adjudicated water rights.
				(2)Maximum
			 termThe term of any water use lease, contract, or other
			 agreement under this section (including a renewal of such an agreement) shall
			 be not more than 99 years.
				(d)LiabilityThe
			 Secretary shall not be liable to the Tribe or any other person for any loss or
			 other detriment resulting from a lease, contract, or other arrangement entered
			 into pursuant to this section.
			(e)Purchases or
			 grants of land from IndiansThe authorization provided by this
			 Act for the leasing, contracting, and transfer of the adjudicated water rights
			 shall be considered to satisfy any requirement for authorization of the action
			 by treaty or convention imposed by section 2116 of the Revised Statutes (25
			 U.S.C. 177).
			(f)Prohibition on
			 forfeitureThe nonuse of all or any portion of the adjudicated
			 water rights by a lessee or contractor shall not result in the forfeiture,
			 abandonment, relinquishment, or other loss of all or any portion of the
			 adjudicated water rights.
			
